DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal combustion engine and its standard combustion cylinder and common crnakshaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The use of the term Versa®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 8-19 are objected to because of the following informalities:  
In claim 8 line 17, “the inlet” should be changed to --the gas inlet-- to be consistent with prior recitations of this limitation.  
In claim 12 line 1, “the valves” should be changed to --the one or more valves-- to be consistent with prior recitations of this limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 line 2, it is unclear what is meant by a “at least one standard combustion cylinder”.  Specifically, it is unclear what is meant by the word “standard”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --at least one engine combustion cylinder--.
Claim 7 recites “a valve system” in lines 1-2, but claim 1, from which claim 7 depends, already recites one or more valves so it is unclear if these are the same or different valves.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant is --a valve system comprising the one or more valves--.
Claim 8 recites “a gas compressor” in line 2, but “a gas compressor” is already recited in line 1, so it is unclear if these are the same or different gas compressor.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in line 2 is --the gas compressor--.
Claim 8 recites “the gas compression cylinders in” in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the plurality of gas compression cylinders--.
Claim 8 recites “the valve corresponding to the compression cylinder that has a maximum inlet pressure” in lines 15-16.  There is insufficient antecedent basis for the 
In claim 8 line 17 it is unclear what is meant by “that compression cylinder”. The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the compression cylinder of the plurality of compression cylinders--.
Claim 11 lines 1-2 recite “each of the compression cylinders that the supply gas skips” but no such cylinders have been recited previously.  However, claim 9 recites “the valve that is opened causes the supply gas to skip compression in the initial compression cylinder”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --each of the compression cylinders that the supply gas skips compression in--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2015/0285182 to Hagen.
Referring to claims 1-7, Hagen discloses a gas compressor (100), comprising:

(b)    one or more valves (108a, 110a) disposed between the gas inlet (114) and the at least two compression cylinders (102) to deliver gas from the gas inlet (114) to only a single stage at one time (at all times, the valves 108a and 110a operate to control the flow from the gas inlet 114 to the first stage compression cylinder only, flow to the other stages is controlled by the valves downstream thereof) (Fig. 3A; paragraphs [0047]-[0049]),
wherein each compression cylinder (102) corresponds to a different compression stage (Fig. 3A; paragraphs [0047]-[0049]),
wherein each of the compression cylinders (102) is in fluid communication with the gas inlet (114) (either by direct connection as in the case of the first stage, or via a prior stage or prior stages) (Fig. 3A; paragraphs [0047]-[0049]),

wherein the plurality of compression cylinders (102) is part of an internal combustion engine, wherein the internal combustion engine further comprises at least one standard combustion cylinder (104) to drive the plurality of compression cylinders (102) and a common crankshaft (140) coupling the at least one standard combustion cylinder (104) and the plurality of compression cylinders (102) (paragraphs [0035] and [0047]), and
further comprising a cylinder head (114) including a valve system comprising the one or more valves (108a, 110a) to regulate a flow of the gas into and out of the compression cylinders (the left most cylinder) (Fig. 3A; paragraphs [0047]-[0049]).
Referring to claims 8, 12, 13 and 17-19, Hagen discloses a method of delivering gas to a gas compressor comprising: 
providing a gas compressor (100) comprising: 
(a) a plurality of compression cylinders (102) in fluid communication with each other, configured to compress a gas (natural gas) in at least two gas compression stages, including an initial compression cylinder (the left most cylinder of 102 in Fig. 3A) in fluid communication with a gas inlet (114) and a final compression cylinder (the right most cylinder of 102 in Fig. 3A) in fluid communication with a gas outlet (passage next to 104), wherein at least two of the compression cylinders (102) from different gas compression stages are in fluid communication with the gas inlet (114) (each of the 
(b) one or more valves (108a, 110a) disposed between the gas inlet (114) and the at least two compression cylinders (102) to deliver gas from the gas inlet (114) to only a single stage at one time (at all times, the valves 108a and 110a operate to control the flow from the gas inlet 114 to the first stage compression cylinder only, flow to the other stages is controlled by the valves downstream thereof) (Fig. 3A; paragraphs [0047]-[0049]);
closing the one or more valves (108a, 110a) such that no gas flows into the gas compression cylinders (102) (when valve 108a is closed no gas is flowing into the plurality of gas compression cylinders) (Fig. 3A; paragraphs [0047]-[0049]);
providing a supply gas (natural gas fed into the gas inlet 114) having an inlet pressure at the gas inlet (114) (Fig. 3A; paragraphs [0047]-[0049]); and 
opening a valve (108a) of the one or more valves (108a, 110a) corresponding to a compression cylinder (the leftmost cylinder in Fig. 3A) of the plurality of compression cylinders (102) that has a maximum inlet pressure greater than or equal to the inlet pressure of the supply gas to route the supply gas from the gas inlet (114) to the compression cylinder (the leftmost cylinder in Fig. 3A) of the plurality of compression cylinders (102) (Fig. 3A; paragraphs [0047]-[0049], wherein in order for the compressor 
wherein closing and opening the one or more valves (108a, 110a) is performed automatically (based on the differential pressure across the valves) (Fig. 3A; paragraphs [0047]-[0049]);
further comprising compressing the supply gas (natural gas) (Fig. 3A; paragraphs [0041] and [0047]-[0049]), and
wherein the pressure ratio of the gas for a single stage is from 3 to 10 (paragraph [0040])
wherein the gas outlet pressure is from 500 psig to 5000 psig (paragraph [0046]), and
wherein the gas for compression is natural gas, air or hydrogen (paragraph [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0285182 to Hagen in view of U. S. Patent Publication 2013/0280095 to Worden.

a valve (the unloaded inlet valve) that is opened causes the supply gas to skip compression in a compression cylinder, and further comprising deactivating each of the compression cylinders that the supply gas skips compression in (paragraphs [0047] and [0048], wherein when the cylinders are unladed they are also deactivated).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the method taught by Hagen with the compression skipping taught by Worden in order to control the amount of gas that is compressed by the stages.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0285182 to Hagen.
Hagen teaches a method comprising all the steps of claim 8, as detailed above, but is silent as to the exact inlet pressure.  However, Hagen teaches that changing the variable of the inlet pressure effects the resulting “displacement and efficiency” (paragraph [0046] and is therefore a result effective variable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the inlet pressure is from 1 psig to 30 psig, make the initial compression cylinder has a maximum inlet pressure of 50 psig, and make the final compression cylinder have a maximum inlet pressure of 6000 psig, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grimmer ‘751, Morrison and Atkinson also teaches integral compressors having compression stages and valves as claimed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746